Citation Nr: 1229245	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO. 05-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for residuals of a right humerus fracture. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The rating decision increased the Veteran's disability evaluation for residuals of a right humerus fracture from noncompensable to 30 percent. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Veterans Law Judge (VLJ) in December 2009; that VLJ is no longer at the Board. The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim. 38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). By a June 2012 letter, the Veteran was given the opportunity to request another Board hearing. 

The June 2012 letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing. A response was not received. Thus, the Board assumes that the Veteran does not desire an additional hearing and will adjudicate the claim. 

In June 2008, May 2010, and October 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. The findings of the September 2004 and June 2010 VA examiners are competent medical evidence. 

2. At worst, the Veteran's right shoulder flexion and abduction are limited to 65 degrees with pain. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for residuals of a right humerus fracture have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing pre-adjudication notice letters for his claim in May 2004, July 2004, and September 2004. The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Follow up letters in August 2007 and July 2010 provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claim was then readjudicated in the August 2011 and April 2012 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in September 2004 and June 2010. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. He testified at a hearing in December 2009. 

This case was remanded in June 2008 so that the Veteran could testify at a hearing. It was remanded again in May 2010 so that he could undergo a VA examination. It was remanded a third time in October 2011 so that an addendum could be obtained for the June 2010 examination because it did not provide range of motion for the Veteran's right shoulder. 

A January 2012 development note showed that the Veteran had been scheduled for an examination and failed to report for it and that he did not call or otherwise communicate with VA about why he did not attend his examination. A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). Therefore, there was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim

The Veteran contends that his residuals of a right humerus fracture are more severe than their current 30 percent evaluation because he has developed arthritis. Because his right arm motion is not limited to 25 degrees from the side, his claim will be denied. He has developed arthritis in his right elbow, but the evidence does not show that he has it in his shoulder. He has limitation of motion of the right elbow and it is assigned a separate evaluation under Diagnostic Code 5206, limitation of flexion of the forearm. 38 C.F.R. § 4.71a. His right elbow symptoms are not currently on appeal and the Board will address only the rating criteria that pertain to his residuals of a humerus fracture as they relate to his arm and shoulder joint. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claim for an increased evaluation in March 2003. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's residuals of a right humerus fracture are currently evaluated as 30 percent disabling under Diagnostic Code 5201, limitation of motion of the arm. 38 C.F.R. § 4.71a. A 30 percent evaluation is warranted for the major arm when its motion is limited to midway between side and shoulder level, which means 45 degrees between the side and shoulder level. A 40 percent evaluation is warranted for the major arm when its motion is limited to 25 degrees from the side. Id. Normal shoulder flexion is 180 degrees. Normal abduction is 180 degrees. Normal internal and external rotation is 90 degrees. 38 C.F.R. § 4.71a, Plate I. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

This case was remanded in part so that a VA examiner could measure the Veteran's ranges of motion of his right shoulder. As he did not report for his examination, current ranges of motion for his right shoulder are not of record. 

In June 2010 the Veteran underwent a VA examination. He reported pain in his right elbow, but denied taking pain medication. He complained of popping at his shoulder and elbow, swelling, and tenderness. He denied heat, redness, drainage, and flare ups. He reported that he was right handed. The examiner measured his ranges of motion of his elbow, but not his shoulder. It was noted that he did not have ankylosis. He reported that he last dislocated his right shoulder one month prior to the examination. X-rays revealed a chronic healed fracture involving the distal one third diaphysis of the right humerus. 

At his December 2009 hearing, the Veteran testified that his right elbow popped. He stated that he was unable to carry or lift objects and that he had to compensate with his left arm. His representative stated for the record that the Veteran raised his arm at about a 45 degree angle, bent at the elbow. He reported having pain from his shoulder to his hands. He complained of numbness in his hands that made him type slowly and interfered with his ability to perform fine motor manipulation. 

In September 2004, the Veteran underwent a VA bones examination. He complained of intermittent pain in his right upper arm and shoulder. Upon examination, false motion, malunion, non union, loose motion, and false joint were denied. He had painful motion with right shoulder flexion and abduction greater than 65 degrees. The examiner stated that he had full range of motion in his shoulders, but that it was additionally limited by pain and lack of endurance. He did not have ankylosis. An x-ray of his shoulder showed an old healed fracture of the distal shaft of the humerus. 

The Veteran's VA treatment records do not provide ranges of motion for his right shoulder nor information regarding to functional loss caused by the factors set forth in 38 C.F.R. §§ 4.40 and 4.45. 

Based upon the evidence of record, the Veteran's right arm motion is not limited to 25 degrees from the side. At worst, when considering painful motion, his forward elevation and abduction are approximately 65 degrees. Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss does not more closely approximate a limitation of motion of the arm to 25 degrees from the side. His disability does not meet the criteria for a 40 percent evaluation under Diagnostic Code 5201. 38 C.F.R. § 4.71a. 

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

As the Veteran's disability does not meet the criteria for an increased evaluation under Diagnostic Code 5201, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to his residuals of a right humerus fracture as they impact his shoulder. See Butts v. Brown, 5 Vet. App. 532 (1993). 

Diagnostic Code 5200, ankylosis of the scapulohumeral articulation, provides a minimum 30 percent evaluation for the major arm when there is favorable ankylosis with abduction to 60 degrees and the Veteran can reach his mouth and head. 38 C.F.R. § 4.71a. The Veteran's examiners have denied that he has ankylosis. Therefore, Diagnostic 5200 does not apply. Id. 

Under Diagnostic Code 5202, impairment of the humerus, a 30 percent evaluation is warranted for the major arm when there is malunion of the humerus with marked deformity or recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements. 38 C.F.R. § 4.71a. A 50 percent evaluation is warranted for the major arm when there is fibrous union of the humerus. Id. The record does not show that the Veteran has fibrous union of the humerus. X-rays in September 2004 and June 2010 show that he has a healed fracture of the distal part of his humerus. Diagnostic Code 5202 does not apply. 

Under Diagnostic Code 5203, impairment of the clavicle or scapula, a 20 percent evaluation is the maximum available rating. 38 C.F.R. § 4.71a. The rater may also rate the disability based upon impairment of function of the contiguous joint. Id. As discussed above, the Veteran's impairment of function of the shoulder is not severe enough to meet the criteria for an increased evaluation under any Diagnostic Code pertaining to the arm or shoulder. Therefore an increased rating based upon impairment of the shoulder is not warranted. 

Lastly, the Veteran has not been diagnosed with arthritis of the shoulder. Therefore Diagnostic Codes 5003 and 5010 which address arthritis do not apply. Id. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 30 percent for the Veteran's residuals of a right humerus fracture, even when considering functional loss as described in 38 C.F.R. §§ 4.40 and 4.45. Since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's disability are contemplated by the schedular criteria such as painful limited motion of the right arm; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's residuals of a right humerus fracture has caused unemployability. At his June 2010 VA examination, the Veteran reported that he had worked as a Federal police officer, but had been unemployed for at least 10 years. He stated that he stopped working due to his heart and right arm disabilities because they prevented him from carrying a weapon. At his November 2004 VA examination, he reported retiring in 1996 due to his heart condition. Because there is no evidence that the disability on appeal has caused unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 




							(CONTINUED ON NEXT PAGE)
ORDER

A disability evaluation in excess of 30 percent for residuals of a right humerus fracture is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


